DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 19 September 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                            


Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.  Applicant argues, see Page 7 of the Appeal Brief filed on 09/19/2022, that Cutfield, MacFarland, Numano, and Tadano cannot be combined to teach at least “to allow in use a phase of vibrations to be maintained and matched between subsequent uses of the MR compatible transducer “.  More specifically, Tadano 's discussion of manually controlling the frequency and amplitude cannot be used to teach maintaining a phase in use or matching the phase between subsequent uses because Cutfield's device is not capable of performing this purported teaching from Tadano (see Pages 7-8 of Appeal Brief), since Cutfield is a pneumatically controlled device (See Page 8 of Appeal Brief).  
Applicant further argues, See Page 9 of Appeal Brief, the combination as proposed by the Examiner would require a substantial reconstruction of the primary reference, and thus, the combination cannot be obvious as argued by the Examiner, because the Examiner's proposed modification of Cutfield based on Tadano would change its principle of operation, which is a per se non-obvious modification (Page 10).  Cutfield appears not only to create vibrations using the pneumatic system, but also to control the vibratory phase by changing the airflow (Page 10).  The Examiner's argument must fail because the evidence of record establishes that Cutfield's device, due to its pneumatic system, is not suitable to "allow in use a phase of vibrations to be maintained and matched between subsequent uses of the MRI compatible transducer" (See Page 11).  Applicant directs to the Declaration of Dr. Sinkus, at statements 13-17.  
The Examiner disagrees.  As previously noted in the most previous office action filed on  05/15/2022, the modification requires the combination of Cutfield, Numano, and Tadano, and as discussed in the 35 U.S.C. 103 rejections above, the teachings of Numano, would incorporate light sensors that allow metrics such as rotational velocity and circumferential distance traveled to be measured and calculated, which are used to constantly control the rotation and the vibration of the pneumatically controlled MRE transducer.  Thus, the control of method as taught by Tadano, would be relevant, since it then teaches controlling of the phase and matching based on metrics of the vibrations.  The combination of Cutfield, Numano, and Tadano does not require substantial reconstruction of Cutfield’s device, only the additional of light sensors to measure rotation, and control methods for controlling the pressure of the compressed air, which is taught by Numano, and Tadano respectively.  
The declaration of inventor Dr. Ralph Sinkus is used to provide evidence that Cutfield is not capable of pneumatically controlling the vibrations so that the phase of vibrations are matched and maintained between subsequent uses of the MRI compatible transducer.  However, the declaration is insufficient.  More specifically, in regards to points 13-17 of the declaration, Inventor Sinkus uses Neumann:2018 to demonstrate a similar pneumatic transducer with an air turbine and a light sensor, and stated that Neumann:2018 showed that the drift of the system over ~15 sec of scan time is about 1-3Hz for nominal driving frequencies form 50-90Hz, and that a 1Hz drift leads already after 500ms to a 180-degree dephasing thereby entirely invalidating the results.  However, Neumann:2018 at page 10 states that further improvements can be made to the stability by improving the feedback loop of the light sensor signal to the pressure regulator, decrease in acceleration at natural frequencies of the turbine.  Further, in the same section, Neumann:2018 states that the pressure supply tube is long.  It can then be concluded from Neumann that such drifts can be corrected by improvements to the stability through improving the feedback loop of the light sensor signal to the pressure regulator or by shortening the pressure supply tube (See Neumann:2018 at page 10).  Therefore, Neumann does not show that a pneumatic system is incapable of maintaining a vibration phase.   
In point 15, Inventor Sinkus uses parameters from Neumann:2018, to calculate a response time to propagate a pressure modulation across the 5m supply tube.  However, as shown in Inventor Sinkus’s calculation, the length of the supply tube has a direct correlation with the response time.  Therefore, a lower response time can be achieved by shortening the supply tube.  Additionally, the calculated average speed of 66.4 m/s is based on an inlet pressure of 2.1 bar and outlet pressure at 1 bar.  However, Neumann:2018 states at page 4, that this maximum output pressure of 2.1bar was limited by hardware restrictions of the development board.  Therefore, it can inferred from Neumann that an optimized system would generate outlet pressure higher than 2.1bar, and would achieve average speeds of greater than 66.4 m/s.  Therefore, the 75.3ms time for the pressure modulation to propagate would be reduced based on just the modification of the supply tube and outlet pressure.
In point 16, Inventor Sinkus states that because of the 75.3ms time for pressure modulation to propagate, air flux driven approach is not suitable to ensure sufficient phase stability.  However, as discussed in point 15, Neumann suggests that through optimized hardware that does not limit the maximum output pressure would allow the propagation time to be reduced to such that there is sufficient time to maintain phase stability.  
In points 17 and 18, Inventor Sinkus, states that in general, air turbines stability suffers from instability dominated by a nonlinear mechanism and small excursions of the system of motion, and that controlling the air turbines is very computationally intensive and infeasible for MR-Elastography applications.  The examiner does not find points 17 and 18 persuasive.  Regarding the nonlinearity of the turbine system, Neumann:2018, as stated above suggests that improving the feedback loop of the light sensor signal to the pressure regulator would address the nonlinear mechanism issue.  Regarding the computational complexity and intensiveness of controlling the air turbines, Jauch:2006, as cited by Inventor Sinkus, states that such complexities can be addressed by improved controller mechanism such as fuzzy logic controllers (See Page 41).  
Therefore, for the reasons as discussed above, the declaration of Inventor Sinkus is not convincing to that a pneumatic system such as that disclosed by Cutfield is not capable of matching and maintaining the phase of vibrations, and that Cutfield would require substantial reconstruction to do so.
Applicant additionally argues (Page 13) that The Examiner seems to believe that measuring
Cutfield’s vibration phase is equivalent to the ability to control the vibration phase in a manner suitable to maintain and match phase.  The examiner’s response is that the instant specification supports that the measuring of rotational position and thus the vibration phase, allows for the vibration phase to be maintained and matched.  As stated in the instant specification, Page 19, lines 25-37 and Page 20, lines 1-10:
“A suitable light detector positioned at the opposite end of the optical fibre 2702 may detect when the reflector portion 2706 reflects light back down the optical fibre.  The purpose of this arrangement is to allow the rotational position of the weight 2704 to be determined… Effectively, the reflective portion 2706 rotationally encodes the rotational position of the weight 2704 so that the rotational position can be known and set, which in turn allows the phase of vibrations to be maintained and matched between uses.”
There appears to be no additional steps or algorithms that discloses how the measured values are used to maintain and match the phase of vibrations.  Thus, it can only be construed that by being able to measure the rotation of the weight of Cutfield, and being able to control the rotation, which in turn controls the vibrations, as taught by Numano, one could apply the teachings of Tadano, which teaches matching and maintaining the phase based on being able to control the vibrations.  
	Applicant lastly argues that the examiner seems to argue that the matching and maintaining phase element of claim 23 is obvious because Cutfield not only could be modified to measure the phase using light sensors, but also could be mechanically modified to actually achieve the required phase matching and maintenance {not just measure it) in view of the discussion from Neumann:2018, however Neumann is not permissible as prior art due to its filing date, and if used would also be impermissible hindsight. 
	The examiner response is that Neumann:2018 was not intended to be used as prior art.  In the previously filed declaration, Dr. Sinkus uses Neumann:2018 to provide evidence that a pneumatic system is not suitable for maintaining a vibration phase (see Declaration, points 13 and 14) due to a drift of the system.  However, as stated above, Neumann as evidence that a pneumatic system is not suitable for maintain a vibration phase is not convincing because Neumann states that such drifts can be corrected by improvements to the stability through improving the feedback loop of the light sensor signal to the pressure regulator or by shortening the pressure supply tube (See Neumann:2018 at page 10).  Therefore, Neumann does not show that a pneumatic system is incapable of maintaining a vibration phase. 
	Therefore, for the reasons above, claim 23 remains rejected.  Claims 24, 26-29 and 31-41 remain rejected for at least the reason that they inherit deficiencies by nature of their dependency, directly or indirectly, on claim 23.

Status of Claims
Claims 1-22, 25, and 30 are canceled
Claims 23, 24, 26-29 and 31-41 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 24, 26-29 and 31-41  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	
Claim 23 is rejected because it recites the claim limitation “wherein the MR compatible transducer is configured to determine the rotational position of the rotationally mounted eccentric mass about its rotational axis, wherein to allow in use a phase of vibrations to be maintained and matched between subsequent uses of the MR compatible transducer.”  The specification does not provide a disclosure of an algorithm or steps in sufficient detail for how the MR compatible transducer determines the rotational position of the rotationally mounted eccentric, and how this rotational position is used to maintain and match the phase of vibrations between subsequent uses of the MR compatible transducer.  The relevant portions of the instant specification can be found on Page 19, lines 25-37 and Page 20, lines 1-10.  As cited in this portion: 
	“A suitable light detector positioned at the opposite end of the optical fibre 2702 may detect when the reflector portion 2706 reflects light back down the optical fibre.  The purpose of this arrangement is to allow the rotational position of the weight 2704 to be determined… Effectively, the reflective portion 2706 rotationally encodes the rotational position of the weight 2704 so that the rotational position can be known and set, which in turn allows the phase of vibrations to be maintained and matched between uses.”
  	The cited portion of the instant specification discloses determining a rotation position of the weight 2704 so that the rotational position can be known and set, which allows the phase of vibrations to be maintained and matched.  However, there is insufficient written description for how setting the rotational position of the weight 2704 matches and maintains the phase of vibrations.  The instant specification does not disclose an algorithm or steps for matching and maintaining the phase of vibrations using the determined rotational position of the weight, and it would not be well known or obvious for one of ordinary skill in the art to match and maintain the phase of vibrations just from the determined rotational position of the weight.
  
	Claims 24, 26-29 and 31-41 are rejected because they inherit deficiencies by nature of their dependency, directly or indirectly, on claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature: “Visual and proprioceptive interaction in patients with bilateral vestibular loss”, to Cutfield et al. “Cutfield”, as evidenced by U.S. Patent No. 3735757 to “MacFarland”, in view of U.S. Patent Application Publication No. 2011/0245658 to Numano et al. “Numano”, and further in view of U.S. Patent Application Publication No. 2013/0239690 to Tadano et al. “Tadano”.

Regarding claim 23, Cutfield discloses a magnetic resonance (MR) compatible (metal-free for use in an MRI system, Abstract) transducer (“vibrator”, Abstract) for magnetic resonance elastography, comprising:
a rotationally mounted eccentric mass (Fig. 1A, “Eccentric Weight”) arranged to rotate (Fig. 1A, See red arrow by eccentric weight indicating rotation) within a container (Fig. 1A, see container housing eccentric weight) having at least one outer surface that in use transmits vibrations to contacting objects (“The vibrating end of the device was firmly taped over left splenius capitis”, Page 276, left column, Section: 2.4.2. Neck proprioceptive stimulus); 
a drive shaft functionally connected to the rotationally mounted eccentric mass (See Fig. 1A, Axle/rod connecting turbine and eccentric weight) functionally and arranged to impart rotational energy to the rotationally mounted eccentric mass (as depicted in Fig. 1A, as the turbine rotates, the axle/rod impart rotational energy from the turbine to the eccentric weight), wherein the rotationally mounted eccentric mass, the container, and the drive shaft are made from MR compatible material (“metal-free” vibrator, Abstract; Dacron and Nylon vibrotactile stimulator, with the eccentric weight being made from Dacron, Page 276, left column, Section: 2.4.2. Neck proprioceptive stimulus), 
and wherein the drive shaft comprises a rotating core within a non-rotating sheath (See annotated Fig. 1A: the axle comprises a rotating rod that connects the eccentric weight and turbine, and a sheath that does not rotate;  the rod would read on a rotating core, while the sheath would read on the non-rotating sheath).

    PNG
    media_image1.png
    280
    778
    media_image1.png
    Greyscale
 
Annotated Fig. 1 of Cutfield et al.
The drive shaft comprising of a rotating core with a non-rotating sheath is seen as being flexible as there needs to be some degree of flexibility in the drive shaft as the motion would snap a rigid drive shaft, and therefore the rotating core and non-rotating sheath would also be flexible.
 It is noted that MacFarland evidences generating vibrations using an eccentric weight, rotationally driven by a drive shaft (Col. 1, lines 42-54), wherein the drive shaft is flexible.  MacFarland discloses a flexible, rotating drive shaft (Col 2, lines 53 – Col. 3, line 9; Fig. 1, Ref. 11) with a flexible tubing means (Col 2, lines 53 – Col. 3, line 9; Fig. 1, Ref. 12).  The flexible drive shaft of MacFarland would read on a flexible rotating core since it is directly connected to a power means (Col 2, lines 53 – Col. 3, line 9) to rotate the eccentric weight (Col. 1, lines 42-54), while the flexible tubing 12 of MacFarland would read on a flexible non-rotating sheath, since it also comprises a coupling member 14 that locks with the power means (Col 2, lines 53 – Col. 3, line 9).  Together, the flexible drive shaft 11 and flexible tubing means 12 of MacFarland would read on the claimed flexible drive shaft.
However, Cutfield, as evidenced by MacFarland, does not explicitly disclose the MR compatible transducer is configured to determine the rotational position of the rotationally mounted eccentric mass about its rotational axis. 
Numano teaches a similar MR compatible transducer that transmits vibrations to contacting objects (“ball vibrator, which generates a vibration”, “the ball vibrator is used to produce a magnetic resonance elastogram (MRE)”, Abstract). As seen in Fig. 2, the rotation of the ball (Ref. 154) around the center axis (Ref. 153) causes a constant vibration (Paragraph 0036), and can be broadly interpreted as an eccentric mass rotating around a rotational axis.  
Numano teaches determining the rotational position of the rotationally mounted eccentric mass about its rotational axis (Paragraphs 0033-0037).  Numano teaches light sensors (Figs. 2 and 3, Ref. 155A and 155B) that trigger electrical signals when the ball of the ball vibrator passes through the space of the light sensors (Paragraph 0035), and a rotational velocity can be calculated by measuring time with the circumferential distance traveled (Paragraph 0035).  Therefore, in calculating the rotational velocity, the circumferential distance, and correspondingly the rotational position of the ball about the center axis (Ref. 153) must be known at defined time intervals.  Numano further teaches that by controlling the regulator and the pressure of the compressed air, the rotational number of the ball 154, can be controlled constantly (Paragraph 0036).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cutfield’s invention, as evidenced by MacFarland, wherein the MR compatible transducer is configured to determine the rotational position of the rotationally mounted eccentric mass about its rotational axis, as taught by Numano, in order to be able to calculate the rotational velocity (Numano, Paragraph 0035) to produce a constant alternating stress or vibration (Numano, Paragraph 0036).
However, the modifications of Cutfield and Numano, as evidenced by MacFarland do not disclose a phase of vibrations is to be maintained and matched between subsequent uses of the MR compatible transducer.
Tadano teaches a similar MR compatible transducer (“MRE excitation apparatus”, Abstract; MRE=Magnetic Resonance Elastography, Paragraph 0001) that transmits vibrations to contacting objects (“vibration…transmitted to transmitter on the test object side”, Paragraph 0097).  Tadano teaches wherein a phase of vibrations is maintained and matched (Paragraphs 0103-0105).  Tadano teaches synchronizing the phase of vibration to the phase of the motion sensitizing gradient (Paragraph 0103) by controlling the frequency and amplitude of the vibration generated by the excitation device (Paragraph 0102).  Tadano further teaches the frequency and amplitude of the vibration can be controlled manually or automatically (Paragraph 0105) to match a specific range (Paragraph 0103) or specific value, such as vibration frequency of 62.5Hz and amplitude of 5.0mm (Paragraph 0105) so that output waveform is in a same phase and was a sine wave having little noise (Paragraph 0127).  Therefore, the synchronizing of the phase of vibration by adjusting or setting the frequency and amplitude of the vibration reads on maintaining and matching the phase of vibrations.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Cutfield and Numano, as evidenced by MacFarland, wherein a phase of vibrations is maintained and matched, as taught by Tadano, in order to generate a set vibration output that is a sine wave having little noise (Tadano, Paragraph 0127).
Additionally, since the phase of vibration can be maintained and matched by adjusting the frequency and amplitude of the vibration generated by the excited device as taught by Tadano, it would be obvious that such maintaining and matching can be applied between subsequent uses of a MR compatible transducer.

	Regarding claim 41, the modifications of Cutfield, Numano, and Tadano, as evidenced by MacFarland, teaches all the features of claim 23 above.
	The modifications of Cutfield, Numano, and Tadano, as evidenced by MacFarland, disclose providing controlled and non-distorted oscillating stress to a subject.  As disclosed in the claim 23 rejection above, both Numano and Tadano teaches application of MRE (Numano, See Abstract; Tadano, See Abstract).  Numano teaches controlling the vibration such that a constant vibration that is alternating (reads as oscillating) is applied during MRE (Paragraph 0017).  Tadano teaches that the output of the MRE excitation apparatus contains little noise (Paragraph 0127).  This reads on the output being non-distorted.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cutfield, as evidenced by MacFarland, in view of Numano, further in view of Tadano, and further in view of Non-Patent Literature: “Visualization and quantification of breast cancer biomechanical properties with magnetic resonance elastography”, to Plewes et al. “Plewes”.

	Regarding claim 24, the modifications of Cutfield, Numano, and Tadano, as evidenced by MacFarland, teaches all the features of claim 23 above.
	However, the modifications Cutfield, Numano, and Tadano, as evidenced by MacFarland, do not disclose gears between the drive shaft and the rotationally mounted eccentric mass, such that the rotationally mounted eccentric mass is driven by the drive shaft via the gears.  
	Plewes teaches a system for quantification of breast cancer biomechanical properties with magnetic resonance elastography (Title), that uses a reciprocating device (See Fig. 8), with eccentric masses (two counter-revolving cams, Fig. 8a), driven by a common drive shaft (“driveshaft”, see captions of Fig. 8, referencing drive shaft in Fig. 8b).  As seen in Fig. 8b, there are a plurality of gears between the counter-revolving cams and the drive shaft.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Cutfield, Numano, and Tadano, as evidenced by MacFarland, wherein gears are between the drive shaft and the rotationally mounted eccentric mass, such that the rotationally mounted eccentric mass is driven by the drive shaft via the gears, as taught by Plewes, in order to have the option to drive more than one eccentric mass to induce reciprocating motion onto the subject over a larger area.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cutfield, as evidenced by MacFarland, in view of Numano, further in view of Tadano, further in view of Plewes, and further in view of U.S. Patent Application Publication No. 2010/0249511 to Miyagi et al. “Miyagi”.

Regarding claim 26, the modifications of Cutfield, Numano, Tadano, and Plewes, as evidenced by MacFarland, disclose all the features of claim 23 above, including a flexible rotating core.
However, the modifications of Cutfield, Numano, Tadano, and Plewes, as evidenced by MacFarland, do not disclose wherein the flexible rotating core is made from phosphor bronze.
Miyagi teaches within a similar field of endeavor, accessories used alongside Magnetic Resonance imaging, which is reasonably pertinent to the instant application, since one of the problems confronting the instant application was the need for a flexible, MRI compatible material, with the strength of a metal or metal alloy.  Therefore, Miyagi’s teachings are reasonably pertinent since it teaches a solution to a problem similar to the problem stated forth in the instant application (MPEP 2141.01(a)).
Miyagi teaches using phosphor bronze (Paragraph 0011) to provide a flexible insertion portion of a flexible endoscope that can be inserted in an observation zone of a MRI apparatus (Paragraph 0007).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Cutfield, Numano, Tadano, and Plewes, as evidenced by MacFarland, wherein the flexible rotating core is made from phosphor bronze, based on the teachings of Miyagi, in order to use a material that has low magnetic susceptibility, less expensive than similar metals such as titanium, and have sufficient elasticity and tensile strength (Miyagi, Paragraph 0011).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cutfield, as evidenced by MacFarland, in view of Numano, further in view of Tadano, and further in view of U.S. Patent Application Publication No. 2016/0213350 to Lee et al. “Lee”.

Regarding claims 27-29, the modifications of Cutfield, Numano, and Tadano, as evidenced by MacFarland, disclose all the features of claim 23 above.
However, the modifications of Cutfield, Numano, and Tadano, as evidenced by MacFarland, do not disclose wherein the rotationally mounted eccentric mass comprises a disc-like piece having an unequal mass distribution across its surface, having one or more portions removed therefrom, and rotationally eccentrically mounted such that the rotational axis is not at the center of mass.  
Lee teaches in a similar field of endeavor of a vibration generating function (Abstract) with an eccentric mass (Paragraph 0023) for elastography imaging (Paragraph 0001).  The eccentric mass (Fig. 3, Ref. 1131) comprises a disc-like (See Fig. 3, Ref. 1131; “shaped as a disk”, Paragraph 0024) piece having one or more portions removed (“with a section that is cut off”, Paragraph 0024) therefrom, and rotationally mounted such that the axis of rotation is not at the center of mass (Fig. 3 and 4).  As seen in Fig. 4, the eccentric mass rotates from a point at the top of the mass, and therefore not at the center of mass.  Further, since the eccentric mass is an irregular shape, there would not be symmetry about its center of mass, and have an unequal mass distribution across its surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Cutfield, Numano, and Tadano, as evidenced by MacFarland, wherein the rotationally mounted eccentric mass comprises a disc-like piece having an unequal mass distribution across its surface, having one or more portions removed therefrom, and rotationally eccentrically mounted such that the rotational axis is not at the center of mass, as taught by Lee, in order to make the eccentric mass rotate in an eccentric state (Lee, Paragraph 0024).  Further, the shape of the eccentric mass is a simple substitution of one known element (shape) for another to obtain predictable results (rotation of different shaped masses to cause eccentricity) (MPEP 2143).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Cutfield, as evidenced by MacFarland, in view of Numano, further in view of Tadano, and further in view of U.S. Patent Application Publication No. 2012/0232780 to Delson et al. “Delson”.

Regarding claim 31, the modifications of Cutfield, Numano, and Tadano, as evidenced by MacFarland, disclose all the features of claim 23 above. 
As disclosed in the claim 23 rejection above, Numano teaches a light source (“a light with a prescribed wavelength is always transmitted to the light sensor 155A…via an optical fiber 155”, Paragraph 0033) and a light collecting arrangement (light sensor 155B receives the light irradiated from light sensor 155A, Paragraphs 0033-0034), wherein the light collecting arrangement arranged to collect light for use (“light emitting element as a light generating means for generating the light by the application of voltage and a light-receiving element as a light receiving means for converting the received light into the corresponding electrical signal”, Paragraph 0034) in determining the rotational position of the rotationally mounted eccentric mass (Paragraph 0035).  Numano teaches light sensors (Figs. 2 and 3, Ref. 155A and 155B) that trigger electrical signals when the ball of the ball vibrator passes through the space of the light sensors (Paragraph 0035), and a rotational velocity can be calculated by measuring time with the circumferential distance traveled (Paragraph 0035).  Therefore, in calculating the rotational velocity, the circumferential distance, and correspondingly the rotational position of the ball about the center axis (Ref. 153) must be known at defined time intervals.
However, the modifications of Cutfield, Numano, and Tadano, as evidenced by MacFarland, do not explicitly disclose a reflective portion, the reflecting portion positioned on an outer surface of the rotationally mounted eccentric mass and arranged to rotate with the rotationally mounted eccentric mass about its rotation axis, and the light source arranged to illuminate the reflective portion.
Delson teaches within a similar field of endeavor, synchronized vibration devices, which is reasonably pertinent to the instant application, since one of the problems confronting the instant application was the need for determining a phase of vibrations to be maintained and matched by determining using a light source, a light collector, and a reflection outer portion of a rotationally mounted eccentric mass.  Although Delson teaches applying the generated vibrations to haptics (Abstract), Delson does teach using the system and method in medical devices, and the underlying concept of applying vibrations to a person (Paragraph 0312) and detecting the phase of the vibration (Paragraph 0421)  are the same as the instant application.  Further, Delson’s teachings are reasonably pertinent since it teaches a solution to a problem similar to the problem stated forth in the instant application (MPEP 2141.01(a)).
Delson teaches a reflective portion positioned on an outer surface of the rotationally mounted eccentric mass (“when the eccentric mass rotates…light reflects off the eccentric mass”, Paragraph 0421).  Delson’s teaching of the eccentric mass rotating infers that the eccentric mass is rotationally mounted and that light reflecting off the eccentric mass, reads on the eccentric mass containing a reflecting portion on an outer surface.  Delson further teaches a light source arranged to illuminate the reflective portion (“A light source 1268, such as an LED, is shining onto the pathway of the eccentric mass 1206. When the eccentric mass 1206 rotates by the sensor 1266, light reflects off the eccentric mass 1206 into the light sensor 1266.”, Paragraph 0421).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Cutfield, Numano, and Tadano, as evidenced by MacFarland, wherein the eccentric mass of Cutfield contains a reflective portion, the reflecting portion positioned on an outer surface of the rotationally mounted eccentric mass and arranged to rotate with the rotationally mounted eccentric mass about its rotation axis, and the light source of Numano is arranged to illuminate the reflective portion, as taught by Delson, in order to provide an alternative to calculating the velocity (rotational) of the eccentric mass by measuring the duration of time that the eccentric mass reflects light. In measuring the velocity in this manner, the phase of the eccentric mass can be explicitly determined by the timing of a specific event such as the rising or, falling edge of the light sensor which corresponds to the time when the eccentric mass begins and stops reflecting light (Delson, Paragraph 0421).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cutfield, as evidenced by MacFarland, in view of Numano, further in view of Tadano, further in view of Delson, and further in view of U.S. Patent Application Publication No. 2016/0038030 to Smith et al. “Smith”.

Regarding claim 32 and 33, the modifications of Cutfield, Numano, Tadano, and Delson, as evidenced by MacFarland, disclose all the features of claim 31 above.
However, the modifications of Cutfield, Numano, Tadano, and Delson, as evidenced by MacFarland, do not disclose wherein the light source and the light collecting arrangement comprise a common optical waveguide arranged to direct light onto the reflective portion and to collect light reflected therefrom, wherein the waveguide is an optical fiber.
Smith teaches a similar optical sensor arrangement for measuring position (Paragraph 0110) wherein the light source (“light source”, Paragraph 0016) and the light collecting arrangement comprise a common optical waveguide arranged to direct light onto the reflective portion and to collect light reflected therefrom (Paragraph 0016), wherein the waveguide is an optical fiber (Paragraph 0016).  Smith teaches the distal end of the optical fiber may be configured to transmit light from a light source, such as from a laser (Paragraph 0078), to a target (elastic membrane) and receive light reflected by the target (Paragraph 0016), wherein the light is reflected back toward the distal end of the optical fiber (Paragraph 0018).  The position of the target can be correlated through the intensity of the reflected light received by the fiber (Paragraph 0110).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Cutfield, Numano, Tadano, and Delson, as evidenced by MacFarland, wherein the light source and the light collecting arrangement comprise a common optical waveguide arranged to direct light onto the reflective portion and to collect light reflected therefrom, wherein the waveguide is an optical fiber, as taught by Smith, in order to be able to discern a position of a target based on the intensity of received/reflected light (Houston, Paragraph 0483).

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cutfield, as evidenced by MacFarland, in view of Numano, further in view of Tadano, further in view of Plewes, and further in view of U.S. Patent No. 5,388,469 to Woltering et al. “Woltering”.

Regarding claims 34, the modifications of Cutfield, Numano, and Tadano, as evidenced by MacFarland, disclose all the features of claim 23 above.
However, the modifications of Cutfield, Numano, and Tadano, as evidenced by MacFarland, do not disclose wherein the container has a plurality of rotationally mounted eccentric masses therein, having respective axes.
Plewes discloses wherein the container (see Fig. 8b) has a plurality of rotationally mounted eccentric masses (two counter-revolving cams, Fig. 8a) therein, having respective axes (dark dots representing the axis of rotation of the revolving cams in Fig. 8a, and can also be seen in Fig. 8b).  Plewes discloses driving two pairs of counter-rotating cams sinusoidally to create reciprocating motion onto the surface of the breast for MRI imaging (3.6. In vivo strain imaging, Page 1602).  The two revolving cams read on a plurality of eccentric masses having respective axes.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Cutfield, MacFarland, Numano, and Tadano, wherein the container has a plurality of rotationally mounted eccentric masses therein, having respective axes, as taught by Plewes, in order to have the option to drive more than one eccentric mass to induce reciprocating motion onto the subject over a larger area
However, the modifications of Cutfield, Numano, Tadano, and Plewes, as evidenced by MacFarland, do not disclose wherein the plurality of rotationally mounted eccentric masses rotate at different speeds.
Woltering teaches within a similar field of endeavor, a vibrator system using rotating eccentric weights (masses), which is reasonably pertinent to the instant application, since one of the problems confronting the instant application was the need for the transducer system to rotate eccentric masses at different rates to induce vibrations.  Therefore, Woltering’s teachings are reasonably pertinent since it teaches a solution to a problem similar to the problem stated forth in the instant application (MPEP 2141.01(a)).  Further, the mechanism of inducing vibrations is similar.
Woltering teaches wherein the plurality of masses rotate at different speeds (See Figs. 6a-6d; Col. 5, lines 37-56).  Woltering teaches rotationally mounted eccentric weights that rotate at different speeds.  Fig. 6a illustrates the position of the eccentric weights, at a starting position, where all the eccentric weights are oriented on the same side (Col. 5, lines 40-42).  Fig. 6b, depicts the positions of the eccentric weights after only a quarter rotation of the common drive element (Col. 5, lines 43-47).  As can be seen in Fig. 6b, the positions of the large eccentric weights rotation a quarter revolution, however, the smaller eccentric weights rotate half a revolution.  Fig. 6c illustrates when the apparatus undergoes another quarter revolution, and the larger eccentric masses rotates again a quarter revolution, while the smaller eccentric weights rotate again a half revolution.  Therefore from Figs. 6a-6d, it can be inferred that the smaller eccentric weights rotate twice as fast as the larger eccentric masses, which would read on the plurality of masses to rotate at different speeds.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Cutfield, Numano, Tadano, and Plewes, as evidenced by MacFarland, wherein the plurality rotationally mounted eccentric masses rotate at different speeds, as taught by Woltering, in order to create a net force expressed in only one direction (Woltering, Col. 2, lines 19-27).

Regarding claim 35, the modifications of Cutfield, Numano, Tadano, Plewes, and Woltering, as evidenced by MacFarland, disclose all the features of claim 34 above.
Woltering further teaches wherein the respective axes have respective gear wheels of different sizes mounted thereon, the arrangement being such that the gear wheels mesh together so as to rotate from a common rotational drive applied to one of the respective axes, to thereby provide the different rotational speeds.
Woltering teaches (See Fig. 1 and 2) four gears: 2 small gears (Fig. 2, Ref. 76 and 77) and 2 large gears (Fig. 2, Ref. 78 and 79), along with drive gears (Ref. 85 and 87) that are driven from a common rotational drive (rotation of axle, Ref. 70).  The common rotational drive is functionally connected to the drive gears, which then drives the axes of the large gears.  The large gears then meshes with the small gears (Col. 4, lines 19-25) to rotate the small gears with their respective eccentric weights.  As disclosed in the claim 34 rejection above, the configuration allows the small gears to rotate twice as fast the large gears.  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Cutfield, as evidenced by MacFarland, in view of Numano, further in view of Tadano, and further in view U.S. Patent Application Publication No. 2015/0080773 to Godfrey et al. “Godfrey”.

Regarding claim 36, the modifications of Cutfield, Numano, and Tadano, as evidenced by MacFarland, disclose all the features of claim 23 above, including a container that produces vibrational energy driven by a rotational drive.
However, the modifications of Cutfield, Numano, and Tadano, as evidenced by MacFarland, do not disclose a plurality of containers linked in series by respective lengths of rotational drive shafts such that the containers produce respective vibrational energy from a common rotational drive.  
Godfrey teaches in a similar field of endeavor of a vibrating apparatus that induces vibratory amplitude to a subject (Paragraph 0008), wherein the vibrating apparatus can include a plurality of eccentric weights to produce the vibrations (Paragraph 0031).  
Godfrey teaches wherein the plurality of eccentric weights are linked in series by respective lengths of rotational drive shaft such that the weights produce respective vibrational energy from a common rotational drive (Paragraph 0031, 0033).  Godfrey teaches the plurality of are positioned at different points along a shaft driven by one motor (Paragraph 0031, 0033).  Therefore, the shaft driven by the one motor reads on a common rotational drive to rotate the plurality of eccentric weights.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Cutfield, Numano, and Tadano, as evidenced by MacFarland, wherein the plurality of eccentric weights are linked in series by respective lengths of rotational drive shaft such that the weights produce respective vibrational energy from a common rotational drive, as taught by Godfrey, in order to use only one shaft and drive mechanism such as a motor so that there are fewer parts and less chance of malfunction and easier to replace or fix when malfunction does occur (Godfrey, Paragraph 0031). 
Further, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cutfield, Numano, and Tadano, as evidenced by MacFarland, in view of the teachings of Godfrey, wherein a plurality of containers are linked in series by respective lengths of rotational driveshaft such that the containers produce respective vibration energy from a common rotational drive, since the combination of Cutfield, Numano, and Tadano, as evidenced by MacFarland, teaches one vibrational container linked to a drive shaft, and the teachings of Godfrey would provide a configuration wherein the plurality of containers could be linked in series by a common rotational driveshaft from a common rotational drive, in order to limit the amount of parts involved in producing the rotational motion to rotate the eccentric masses (Godfrey, Paragraph 0031) in the containers.  Further, having a plurality of containers allows application of vibrations to different parts of the body.  

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cutfield, as evidenced by MacFarland, in view of Numano, further in view of Tadano, further in view of Godfrey, and further in view of U.S. Patent Application Publication No. 2010/0049029 to Li et al. “Li”.

Regarding claims 37 and 38, the modifications of Cutfield, Numano, Tadano, and Godfrey, as evidenced by MacFarland, teaches all the features of claim 36 above.
However, the modification of Cutfield, Numano, Tadano, and Godfrey, as evidenced by MacFarland, do not disclose wherein the plurality of containers are mounted in predetermined positions on a substrate whereby to fix the relative positions of the plurality of containers with respect to each other.  
Li teaches a magnetic resonance elastograph driver system (Title), wherein the plurality of containers are mounted in predetermined positions on a substrate whereby to fix the relative positions of the plurality of containers with respect to each other (See Fig. 7, Paragraph 0030).  As seen in Fig. 7, Li teaches a plurality of flexible housings, Ref. 701, that read on containers that are located on a strap, which displays flexibility in the figure and reads on a sheet of flexible material.  Each flexible housing contains a driver element (as seen in Fig. 4A) that vibrates to produce shear waves for MRI applications (Paragraph 0023) such as MRE (Paragraph 0020).  The position of the housing appears to be fixed respective to each other so both breasts can be examined (Paragraph 0030), wherein examination is defined as applying vibration or shear waves to the region (Paragraph 0031).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Cutfield, Numano, Tadano, and Godfrey, as evidenced by MacFarland, wherein the plurality of containers are mounted in predetermined positions on a substrate whereby to fix the relative positions of the plurality of containers with respect to each other, and wherein the substrate is a flexible sheet, as taught by Li, in order to apply vibrations to a plurality of regions at the same time (Li, Paragraph 0030), and customize the layout of the plurality of containers so that it is configured for use in a particular body region such as the breasts for MRE (Li, Paragraphs 0020, 0030).

Regarding claim 39, the modifications of Cutfield, Numano, Tadano, Godfrey, and Li, as evidenced by MacFarland, disclose all the features of claim 37 above. 
Tadano further teaches wherein the substrate is a cap-like substrate arranged such that in use it is configured to be worn on a human subject user's head (Paragraph 0090).  Tadano teaches when the head area of the living body 300 is to be measured, it is possible to fasten the other end-section of the transmitter 120 to a helmet fitted to the living body 300, and to transmit the longitudinal vibration to the head of the living body 300 by way of the helmet (Paragraph 0090).  The helmet reads on a cap-like substrate.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Cutfield, Numano, Tadano, Godfrey, and Li, as evidenced by MacFarland, wherein the substrate is a cap-like substrate arranged such that in use it is configured to be worn on a human subject user's head, as further taught by Tadano, in order to perform MRE measurements on a human subject’s head (Tadano, Paragraph 0090).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Cutfield, as evidenced by MacFarland, in view of Numano, further in view of Tadano, and further in view of U.S. Patent Application Publication No. 20150148663 to Vernickel et al. “Vernickel”.

Regarding claim 40, the modifications of Cutfield, Numano, and Tadano, as evidenced by MacFarland, teaches all the features of claim 23 above, including a flexible drive shaft.
The combination of Cutfield, Numano, and Tadano, as evidenced by MacFarland, teaches a motor arranged in use to rotationally drive the flexible drive shaft.  Cutfield discloses a motor arranged in use to rotationally drive the drive shaft (Page 276, left column, Section: 2.4.2. Neck proprioceptive stimulus; Fig. 1A).  Cutfield discloses a turbine rotor drives the vibrotactile stimulator, where the turbine rotor is connected directly to an axle loaded with an eccentric Dacron weight (Page 276, left column, Section: 2.4.2. Neck proprioceptive stimulus).  As seen in Fig. 1A, the turbine drives the axle, rotationally, wherein the axle would read on the drive shaft.  Therefore, the turbine rotor can be broadly interpreted to be a motor.
However, the modification of Cutfield, Numano, Tadano, and Godfrey, as evidenced by MacFarland, do not disclose a non-MR compatible motor arranged in use to rotationally drive the flexible drive shaft, the non-MR compatible motor being located outside an MR operating area when the MR compatible transducer is in use.
Vernickel teaches oscillation applicator for magnetic resonance (Abstract), with a non-MR compatible motor arranged in use to rotationally drive the flexible drive shaft (Paragraph 0026, specifically a drive such as a motor that drives the transmission element such as a flexible shaft), the non-MR compatible motor being located outside an MR operating area when the MR compatible transducer is in use (can be located outside the examination volume of the used MR device, in this way, undesirable interactions between the magnetic fields of the drive with the main magnetic field B0 of the MR device are avoided, Paragraph 0026; it is inferred that if the drive/motor interacts undesirably with the magnetic field of the main magnet, it is non-MR compatible).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Cutfield, Numano, and Tadano, as evidenced by MacFarland, wherein the motor is a non-MR compatible motor arranged in use to rotationally drive the flexible drive shaft, the non-MR compatible motor being located outside an MR operating area when the MR compatible transducer is in use, as taught by Vernickel, in order to be able to use non-MR compatible components for the motor, which would save on cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793